DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/7/2022 have been fully considered but they are not persuasive. Applicant argues the prior art He and Shim in combination does not teach erase inhibit voltage temperature-dependent: 
He teaches determine parameters for an erase operation based on detected temperature in Fig 3 of He, but not details of erasing operations; Shim teaches a detailed erase operation which comprises applying erase inhibit voltage Vwei to WL of unselected/non-erase sub-block memory cells, as in Fig 13 and at least para [0224]. Therefore, He and Shim teach erase inhibit voltage temperature-dependent.

Allowable Subject Matter
Claim 3, 10, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-9, 11-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over He (PGPUB 20140269111), hereinafter as He, in view of Shim et al. (PGPUB 20130007353), hereinafter as Shim.

Regarding claim 1, He teaches an apparatus, comprising: 
a block including memory cells connected to word lines and arranged in strings, the block being divided into a first sub-block and a second sub-block (Fig 1, block 30, 34) each configured to be erased as a whole in an erase operation; 
a temperature measuring circuit (Fig 1, sensor 19) configured to detect an ambient temperature of the apparatus; and 
a control circuit (Fig 1, controller 14) coupled to the word lines and the strings and the temperature measuring circuit and configured to: 
determine parameters for erasing operation based on temperature (Fig 3)
but not details of the erase operation,
Shim teaches erasing operations (Fig 13): determine a word line inhibit voltage, and apply an erase voltage (Fig 13, Vers) to each of the strings while simultaneously applying a word line erase voltage to the word lines (Fig 13, Vwe on WLs of selected sub block) associated with a selected one of the first and second sub-blocks to encourage erasing of the memory cells and the word line inhibit voltage (Fig 13, WLs of unselected sub block with Vwei) to the word lines associated with an unselected one of the first and second sub-blocks to discourage erasing of the memory cells in the erase operation (Fig 13 and [0224]).
Since Shim and He are both from the same field of semiconductor memory device, the purpose disclosed by Shim would have been recognized in the pertinent art of He. 
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to use the details of operation as in Shim into the device of He for the purpose of erasing memory cells. 
Regarding claim 2, Shim teaches the word lines overlay one another in a stack and each of the strings comprises a memory hole extending vertically through the stack and having a plurality of tiers including a lower tier and an upper tier vertically aligned with one another in the stack and the lower tier comprises the first sub-block of the memory cells and the upper tier comprises the second sub-block of the memory cells (Fig 5 and Fig 8).
The reason for combining the references used in rejection of claim 1 applies.
Regarding claim 4, He teaches utilize a voltage in response to the temperature measuring circuit detecting the ambient temperature being a high temperature, and utilize a voltage in response to the temperature measuring circuit detecting the ambient temperature being a low temperature less than the high temperature, wherein the second word line inhibit voltage is less than the first word line inhibit voltage ([0014] look up table).  
Shim teaches inhibit voltage for erasing (Fig 13).
The reason for combining the references used in rejection of claim 1 applies.
Regarding claim 5, He teaches a table stored in the memory cells configured to store one or more factors used by the control circuit to determine the word line inhibit voltage based on the ambient temperature ([0014] lookup table).  
Regarding claim 6, Shim teaches the word line inhibit voltage is selected to both minimize an erase disturb effect ([0225] erase-inhibit) experienced by the memory cells of the unselected one of the first and second sub-blocks and optimize a speed of the erase operation of the memory cells of the selected one of the first and second sub-blocks (Fig 14, timing of erasing).  
The reason for combining the references used in rejection of claim 1 applies.
Regarding claim 7, He and Shim teaches a device with erasing voltages changes with temperature, except details of the erasing voltage range. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use word line erase voltage around 0.5v and the erase voltage is within a range of approximately 16 to approximately 22 volts, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 8, He teaches a controller in communication with a memory apparatus including a block including memory cells connected to word lines and arranged in strings, the block being divided into a first sub-block and a second sub-block (Fig 1, block 30, 34) each configured to be erased as a whole in an erase operation, the controller being in communication with a temperature measuring circuit (Fig 1, element 19) configured to detect an ambient temperature of the memory apparatus, the controller configured to: 
determine a t voltage based on the ambient temperature (Fig 3, step 58); and 
Shim teaches memory strings (Fig 11),
And details of erase operation: instruct the memory apparatus to apply an erase voltage to each of the strings while simultaneously applying a word line erase voltage to the word lines associated with a selected one of the first and second sub-blocks to encourage erasing of the memory cells and the word line inhibit voltage to the word lines associated with an unselected one of the first and second sub- blocks to discourage erasing of the memory cells in the erase operation (Fig 13).
The reason for combining the references used in rejection of claim 1 applies.
Regarding claim 9, Shim teaches the word lines of the memory apparatus overlay one another in a stack and each of the strings comprises a memory hole extending vertically through the stack and having a plurality of tiers including a lower tier and an upper tier vertically aligned with one another in the stack and the lower tier comprises the first sub-block of the memory cells and the upper tier comprises the second sub-block of the memory cells (Fig 5 and Fig 8).
The reason for combining the references used in rejection of claim 1 applies.
Regarding claim 11, He teaches to utilize a voltage in response to the temperature measuring circuit detecting the ambient temperature being a high temperature; and 
utilize a second voltage in response to the temperature measuring circuit detecting the ambient temperature being a low temperature less than the high temperature ([0014] look up table), 
Shim teaches inhibit voltage for erasing (Fig 13); except the second inhibit voltage is less than the first inhibit voltage. It would have been obvious to one having ordinary skill in the art at the time the invention was made to get proper inhibiting voltage for different temperatures, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CC A 1 80).
 Regarding claim 12, He teaches the memory apparatus further includes a table stored in the memory cells configured to store one or more factors used by the controller to determine the word line inhibit voltage based on the ambient temperature ([0014]).
Regarding claim 13, Shim teaches the word line inhibit voltage is selected to both minimize an erase disturb effect ([0225]) experienced by the memory cells of the unselected one of the first and second sub-blocks and optimize a speed of the erase operation of the memory cells of the selected one of the first and second sub-blocks (Fig 14, timing of erasing).
Regarding claim 14, argument used in rejection of claim 7 applies.
Regarding claim 15, He teaches a method of operating a memory apparatus including a block including memory cells (Fig 1), the block being divided into a first sub-block and a second sub-block each configured to be erased as a whole in an erase operation, the memory apparatus including a temperature measuring circuit (Fig 1) configured to detect an ambient temperature of the memory apparatus, the method comprising the steps of: 
determining a voltage based on the ambient temperature (Fig 3); 
Shim teaches memory strings (Fig 11),
applying an erase voltage to each of the strings while simultaneously applying a word line erase voltage to the word lines associated with a selected one of the first and second sub- blocks to encourage erasing of the memory cells and the word line inhibit voltage to the word lines associated with an unselected one of the first and second sub-blocks to discourage erasing of the memory cells in the erase operation (Fig 13).
The reason for combining the references used in rejection of claim 1 applies.
Regarding claim 16, Shim teaches the word lines of the memory apparatus overlay one another in a stack and each of the strings comprises a memory hole extending vertically through the stack and having a plurality of tiers including a lower tier and an upper tier vertically aligned with one another in the stack and the lower tier comprises the first sub-block of the memory cells and the upper tier comprises the second sub-block of the memory cells (Fig 5 and Fig 8).
The reason for combining the references used in rejection of claim 1 applies.
Regarding claim 18, argument used in rejection of claim 11 applies.
Regarding claim 19, He teaches including a table stored in the memory cells configured to store one or more factors used to determine the word line inhibit voltage based on the ambient temperature ([0014]).
Regarding claim 20, He teaches the word line inhibit voltage is selected to both minimize an erase disturb effect experienced by the memory cells of the unselected one of the first and second sub-blocks and optimize a speed of the erase operation of the memory cells of the selected one of the first and second sub-blocks (argument used in rejection 13 applies).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN HUANG whose telephone number is (571)270-5798. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571)272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MIN . HUANG
Examiner
Art Unit 2827



/MIN HUANG/Primary Examiner, Art Unit 2827